Title: To George Washington from Colonel Daniel Brodhead, 21 July 1780
From: Brodhead, Daniel
To: Washington, George


					
						Dear General
						Fort Pitt [Pa.] July 21st[–22] 1780
					
					A few days ago I received intelligence that a party consisting of thirty odd Wyondat Indians, had crossed the Ohio River five miles below Fort

McIntosh, and had hid thirteen small Bark Canoes upon our Shore. I immediately ordered out two parties of Militia, to go in search of them, and cover the Harvesters. At the same time I detached Captn McIntyre, to form an ambuscade opposite to the Enemies Craft—Five Men who were reaping in a Field discovered the Indians, and presuming their party was small, went out to attack them but four of them were immediately killed, and the other taken, before the Militia could be collected. But Captain McIntyre attacked them in their craft, and many of them were, doubtless, killed & wounded, two Canoes were sunk & the prisoner retaken, but the water was too deep for our party to ascertain the number of killed. The Indians left all their Craft, & in them two Guns, six Blankets, eleven Tomhawks, eleven paint-bags, eight car[t]wheels, a large Brass Kettle and many other Articles. The Indians informed the Prisoner that fifteen Wyondats had marched towards Hannah’s Town, upon receiving this information, I immediately detached another party up the Alleghany River, with two Delaware Indians, to take their Tracks & make pursuit. but as this party is not yet returned, I cannot inform you of its success. It is with great concern I inform your Excellency that there does not remain in our Magazines, Provisions to subsist the Troops more than eight Days, at full Rations. Nor can I conceive how supplies can be procured in time to prevent their experiencing great Want. I have proposed a fair plan to encourage the Inhabitants to sell us Provisions, upon the Credit of the united States; but have no great certainty of success. I have submitted the plan to the Honorable Board of War, and hope it will meet with approbation.
					Should I be fortunate enough to obtain Supplies in time, I intend to penetrate the Wyondat Country this Fall, & distress them and their allies by every possible exertion. and I expect Colo. Clark, as he is reinforced, will pay the Shawnese a visit about the same time.
					I should be exceeding happy to wait upon your Excellency at the close of the Campaign, but I am grown so poor that I cannot bear the expence of so long a Journey, at the present extravagant rates. I have the Honor to be with the most exhalted respect & Esteem Your Excellencies most obedt & most Humble Servt
					
						Daniel Brodhead
					
					
						P.S.
						
							
								July 22nd
							
						
						The party of fifteen Indians aforementioned crossed the ohio River at Crows Island, four miles above Fort McIntosh, killed & scalped one man and returned. A party from hence & another from Fort McIntosh are in pursuit of them.
						A party of Men just arrived from Wheeling found two of the Wyondat

Indians which were killed by Captn McIntyre’s party floating upon the Water & have brought in their Scalps.
						
							D.B.
						
					
				